Citation Nr: 0927496	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD) with generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
February 1944 to June 1946 and again from February 1949 to 
September 1952.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which granted the Veteran's claim for service connection for 
PTSD with generalized anxiety disorder and assigned an 
initial 30 percent rating retroactively effective from March 
17, 2005, the date of receipt of his claim.  His appeal is 
for a higher initial rating.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (when a Veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).  

Because of the Veteran's age, the Board has advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

Before addressing this claim on appeal, the Board finds that 
additional development is required.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA 
is required to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  


If after making such reasonable efforts VA is unable to 
obtain all of the relevant records sought, VA must so notify 
the claimant.  Id.  This notice must identify the records not 
obtained, explain the efforts made to obtain them, and 
describe any further action VA will take on the claim.  Id.  
VA regulation clarifies that "reasonable efforts" will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  
38 C.F.R. § 3.159(c)(1) (2008).

In this case, along with his January 2007 substantive appeal 
(on VA Form 9), the Veteran submitted a letter from a private 
physician, Dr. M.H., dated in December 2006.  Dr. M.H. stated 
that he had treated the Veteran for anxiety and depression 
since 2001, so for several years.  Unfortunately, however, it 
does not appear the RO has attempted to obtain these 
treatment records, even though they are pertinent to the 
Veteran's claim for a higher initial rating for his 
psychiatric disorder.  So attempts must be made to obtain 
these treatment records before deciding this appeal, to 
comply with the duty to assist.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c).  

It is not necessary, however, to send the Veteran an 
additional Veterans Claims Assistance Act (VCAA) notice 
letter to comply with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), insofar as apprising her of the 
downstream disability rating and effective date elements of 
her claim.  In cases, as here, where an increased-rating 
claim arose in another context - namely, the Veteran trying 
to establish his underlying entitlement to service 
connection, and the claim was subsequently granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  Thereafter, once a notice of disagreement 
(NOD) has been filed, the notice requirements of 38 U.S.C.A. 
§§ 5104 and 7105 control as to the further communications 
with him, including as to what "evidence [is] necessary to 
establish a more favorable decision with respect to 
downstream elements ...."

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Contact the Veteran and ask that he complete 
and return the necessary authorization (VA Form 
21-4142) for VA to obtain the medical treatment 
records from Dr. M.H. and any other outstanding 
private treatment records.  Ask the Veteran to 
assist in obtaining these records by providing the 
relevant dates of treatment, names of the treating 
physicians, phone numbers and addresses; or by 
himself providing these treatment records if, for 
example, he has them in his personal possession.  
If he provides a completed release form 
authorizing VA to obtain these confidential 
treatment records, then attempt to obtain them 
with at least one follow-up request if no reply is 
received.  See 38 C.F.R. § 3.159(c)(1) (2008).

2.	Then readjudicate the claim in light of any 
additional evidence.  If the claim is not granted 
to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and give 
him an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



